Citation Nr: 1750472	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an aortic aneurism. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Nashville, TN Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2016, the Veteran appeared and provided testimony at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2010, the Veteran's representative filed this claim for service connection and submitted a June 2008 decision from the Social Security Administration (SSA) granting the Veteran disability benefits related to his aortic aneurism, among other medical conditions.  Unfortunately, supporting medical documents upon which the decision was based are not included within the claims file.  Where VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the both the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  These records are relevant as they involve the disability which is the subject of this appeal, so a remand is necessary to obtain the records.  38 C.F.R. § 3.159 (c)(2) (2017). 




Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records. 

2. Then readjudicate the appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




